Case 2:18-cv-05741-DMG-PLA Document 313 Filed 12/14/20 Page 1 of 5 Page ID #:18669



  1   CENTER FOR HUMAN RIGHTS
      & CONSTITUTIONAL LAW
  2   CARLOS R. HOLGUÍN (90754)
      256 South Occidental Boulevard
  3   Los Angeles, CA 90057
      Telephone: (213) 388-8693
  4   Email: crholguin@centerforhumanrights.email
  5   Attorneys for Plaintiffs
  6   Additional counsel listed on following pages
  7
  8                              UNITED STATES DISTRICT COURT
  9                             CENTRAL DISTRICT OF CALIFORNIA
 10                                   WESTERN DIVISION
 11
 12 LUCAS R., et al.,                          Case No. 2:18-CV-05741 DMG PLA
 13               Plaintiffs,                  FURTHER JOINT STATUS
                                               REPORT
 14        v.
                                               Complaint Filed: June 29, 2018
 15 ALEX AZAR, et al.,
                                               Pretrial Conference Date: March 2, 2021
 16                   Defendants.              Trial Date: March 30, 2021
                                               Judge: Hon. Dolly M. Gee
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                               FURTHER JOINT STATUS REPORT
                                                               CASE NO. 2:18-CV-05741 DMG PLA
Case 2:18-cv-05741-DMG-PLA Document 313 Filed 12/14/20 Page 2 of 5 Page ID #:18670



  1   HOLLY S. COOPER (197626)
      Co-Director, Immigration Law Clinic
  2   CARTER C. WHITE (164149)
      Director, Civil Rights Clinic
  3   DAISY O. FELT (307958)
      JONATHAN P. MULLIGAN (CAL RLSA NO. 803383)
  4   MONICA J. JULIAN (265075)
      University of California Davis School of Law
  5   One Shields Ave. TB 30
      Davis, CA 95616
  6   Telephone: (530) 754-4833
      Email: hscooper@ucdavis.edu
  7           ccwhite@ucdavis.edu
              dofelt@ucdavis.edu
  8           jmulligan@ucdavis.edu
              mjulian@ucdavis.edu
  9
      NATIONAL CENTER FOR YOUTH LAW
 10   LEECIA WELCH (208741)
      NEHA DESAI (CAL. RLSA NO. 803161)
 11   POONAM JUNEJA (300848)
      FREYA PITTS (295878)
 12   MISHAN WROE (299296)
      MELISSA ADAMSON (319201)
 13   1212 Broadway, Suite 600
      Oakland, CA 94612
 14   Telephone: (510) 835-8098
      Email: lwelch@youthlaw.org
 15   ndesai@youthlaw.org
             pjuneja@youthlaw.org
 16          fpitts@youthlaw.org
             mwroe@youthlaw.org
 17          madamson@youthlaw.org
 18   NATIONAL CENTER FOR YOUTH LAW
      BRENDA SHUM (ADMITTED PRO HAC VICE)
 19   CRYSTAL ADAMS (308638)
      1313 L St. NW, Suite 130
 20   Washington, DC 20005
      Telephone: (202) 868-4785
 21   Email: bshum@youthlaw.org
             cadams@youthlaw.org
 22
 23
 24
 25
 26
 27
 28
                                                              FURTHER JOINT STATUS REPORT
                                                           CASE NO. 2:18-CV-05741 DMG PLA
Case 2:18-cv-05741-DMG-PLA Document 313 Filed 12/14/20 Page 3 of 5 Page ID #:18671



  1   COOLEY LLP
      SUMMER J. WYNN (240005)
  2   MICHAEL J. MCMAHON (ADMITTED PRO HAC VICE)
      REBECCA L. TARNEJA (293461)
  3   ALEXANDRA R. MAYHUGH (300446)
      JAYME B. STATEN (317034)
  4   1333 2nd Street, Suite 400
      Santa Monica, CA 90401
  5   Telephone: (310) 883-6400
      Facsimile: (310) 883-6500
  6   Email: swynn@cooley.com
             mmcmahon@cooley.com
  7          rtarneja@cooley.com
             amayhugh@cooley.com
  8          jstaten@cooley.com
  9   Attorneys for Plaintiffs
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                              FURTHER JOINT STATUS REPORT
                                                           CASE NO. 2:18-CV-05741 DMG PLA
Case 2:18-cv-05741-DMG-PLA Document 313 Filed 12/14/20 Page 4 of 5 Page ID #:18672



  1         The Parties respectfully submit this Further Joint Status Report to supplement the
  2   Joint Status Report filed November 20, 2020 (ECF No. 301) and further update the
  3   Court regarding the status of the Parties’ settlement discussions to date.
  4         For the two (2) claims and certified classes not at issue in the Parties’ respective
  5   cross motions for summary judgment (specifically, the Third and Fifth Claims for Relief
  6   for Unlawful Administration of Psychotropic Drugs and Discrimination on the Basis of
  7   Disability), the Parties have agreed to resume settlement discussions at this time and
  8   have requested a further settlement conference with the Honorable Sheri Pym.
  9         A further settlement conference was scheduled for December 22, 2020, at 9:30
 10   AM (ECF No. 311). However, because the hearing on the Parties’ respective cross
 11   motions for summary judgment was also continued to that same morning at 11:00 AM
 12   (ECF No. 312), the Parties have requested a different date with Judge Pym to allow the
 13   Parties more than an hour and a half to engage in mediated discussions.
 14         The Parties have contacted Judge Pym’s chambers to request another date for the
 15   further settlement conference to discuss the two (2) claims not at issue in the Parties’
 16   respective cross motions. In the meantime, the Parties intend to continue to participate
 17   in direct negations with respect to these two claims, and wanted to update this Court as
 18   to the status of the Parties’ discussions.
 19   ///
 20   ///
 21   ///
 22
 23
 24
 25
 26
 27
 28
                                                                      FURTHER JOINT STATUS REPORT
                                                   1
                                                                   CASE NO. 2:18-CV-05741 DMG PLA
Case 2:18-cv-05741-DMG-PLA Document 313 Filed 12/14/20 Page 5 of 5 Page ID #:18673



  1 Dated: December 14, 2020               COOLEY LLP
  2
  3                                        By: /s/ Summer J. Wynn
                                               Summer J. Wynn (240005)
  4                                            Attorneys for Plaintiffs
                                               Email: swynn@cooley.com
  5
  6                                        JEFFREY BOSSERT CLARK
                                           Acting Assistant Attorney General
  7                                        Civil Division
                                           ERNESTO MOLINA
  8                                        Deputy Director
                                           BENJAMIN MARK MOSS
  9                                        W. DANIEL SHIEH
                                           Senior Litigation Counsel
 10                                        JONATHAN K. ROSS
                                           ANTHONY J. MESSURI
 11                                        NANCY CANTER
                                           Trial Attorneys
 12                                        Office of Immigration Litigation
                                           Civil Division, U.S. Department of Justice
 13
 14                                        By: /s/ Ernesto Molina
                                               Ernesto Molina
 15                                            Deputy Director
                                               United States Department of Justice
 16                                            Attorneys for Official-Capacity
                                               Defendants
 17                                            Email: Ernesto.H.Molina@usdoj.gov
 18
 19                                       CERTIFICATION
 20        Pursuant to Local Rule 5-4.3.4(a)(2)(i), I certify that all of the above signatories
 21   concur in this filing’s content and have authorized the filing.
 22
 23 Dated: December 14, 2020               COOLEY LLP
 24
 25                                        By: /s/ Summer J. Wynn
                                               Summer J. Wynn (240005)
 26                                            Attorneys for Plaintiffs
                                               Email: swynn@cooley.com
 27
 28
                                                                      FURTHER JOINT STATUS REPORT
                                                 2
                                                                   CASE NO. 2:18-CV-05741 DMG PLA
